Orders of disposition, Family Court, Bronx County (Gayle Roberts, J.), entered on or about April 27, 1998, which, to the extent appealed from as limited by the brief, bring up for review prior findings that respondent father permanently neglected the subject children, unanimously affirmed, without costs.
The record indicates that the agency exercised diligent efforts to reunite respondent father with his children until it became evident that he would not soon be released from prison. In light of the father’s failure to propose any plan for the children’s future as an alternative to indefinitely prolonged foster and institutional care, the findings of permanent neglect against him were proper (see Matter of Gregory B., 74 NY2d 77, 89 [1989]). Concur — Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.